1235-/5
                                ELECTRONIC RECORD




COA # 14-14-00152-CR                                OFFENSE: Aggravated Sexual Assault


STYLE: David Dean Harris v The State of Texas       COUNTY: Harris

                                                                     ,th
COA DISPOSITION: Affirmed                           TRIAL COURT: 180"' District Court


DATE: August 20, 2015   Publish: Yes                TC CASE #: 1340544




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: David Dean Harris v The State of Texas

CCA#

        APPELLANT"^                    Petition   CCA Disposition:         iiaswr
FOR DISCRETIONARY REVIEW IN CCA IS:               DATE: _

                                                  JUDGE:.

DATE:      Hi         vr                          SIGNED:                      PC:

JUDGE:           \LU4M^                           PUBLISH:                     DNP:




                                                                                        MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                       JUDGE:

                                                                              ELECTRONIC RECORD